Citation Nr: 0530038	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  04-19 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder ("PTSD").  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a March 2004 rating decision by 
the New Orleans, Louisiana Regional Office ("RO") of the 
Department of Veterans Affairs ("VA").  The RO granted 
entitlement to an evaluation of 50 percent for an acquired 
pyschiatric condition, to include dysthymia and PTSD that had 
previously been rated as 30 percent disabling in the RO's 
original April 2003 rating decision which granted the 
veteran's claim for service connection.

The Board also notes that following certification of the case 
to the Board, the veteran submitted additional evidence in 
connection with his claims.  A waiver of initial RO 
consideration of the evidence was obtained in September 2005 
and the case is case is now ready for review.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by mood disturbances 
such as depression, anxiety, and irritability; difficulty 
with anger management; chronic sleep disturbances; difficulty 
dealing with stress; difficulty with social interaction; 
difficulty establishing and maintaining effective personal 
and work relationships; and increasing social isolation 
resulting in moderate social and occupational impairment.

2.  The evidence does not show that the veteran's PTSD is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411; 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7 (2005).

2.  Referral of this matter for extraschedular provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2004).  It was also held in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) that VA must comply 
strictly with all relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
December 2002.  The letter fully provided notice of elements 
(1), (2) and (3).  In addition, by virtue of the rating 
decision on appeal and the March 2004 Statement of the Case 
("SOC"), the veteran was provided with specific information 
as to why this particular claim was evaluated at 50 percent 
disabling rather than 70 percent disabling, and of the 
evidence that was lacking.  With respect to element (4), he 
was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the March 2004 SOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, at bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, the initial VCAA letter was provided to the 
veteran prior to the RO's initial rating of his claim.  The 
38 C.F.R. § 3.159(b) compliant language was provided to him 
after the initial adjudication of the claim.  When 
considering the notification letter and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to this claim.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to the RO 
letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of the claim or that 
other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c)(2004).  In particular, VA requested 
that the veteran either submit his available private medical 
records or authorize VA to obtain those records on his behalf 
in its December 2002 letter.  In January 2004, the veteran 
provided a letter from R.H. at the Vet Center in Shreveport, 
Louisiana to support his claim for entitlement to a higher 
initial rating in excess of 30 percent.  The RO subsequently 
reviewed the private treatment letter and granted a 50 
percent initial rating effective from December 2002, the date 
of his original claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.   An examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  A VA Compensation and Pension 
Exam ("VAE") was afforded the veteran in February 2003.  
Further examination or opinion is not needed on these claims 
because sufficient evidence is of record to ascertain the 
severity of the appellant's disorder.  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not authorized VA to obtain any further evidence 
to support his claim, the Board finds that the record is 
ready for appellate review.


The Merits of the Claim

The veteran argues that his PTSD is more severe than is 
contemplated by the currently assigned 50 percent rating.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.



A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

When, as here, a veteran's disability rating claim has been 
in continuous appellate status since the original assignment 
of service-connection, the evidence to be considered includes 
all evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities ("Rating 
Schedule"), 38 C.F.R. Part 4 (2005).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005) [general rating 
considerations; essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005) [higher of two 
evaluations].

It is not required that all cases will exhibit all findings 
specified; findings sufficiently characteristic to identify 
the disease and the disability therefrom are sufficient; and 
above all, a coordination of rating with impairment of 
function will be expected in all cases.  38 C.F.R. § 4.21 
(2005) [application of rating schedule]; see also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].



The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating psychiatric disabilities read as follows:

100% Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation or own name.

70% Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
work-like setting); inability to 
establish and maintain effective 
relationships.

50% Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short-and long-
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

Global Assessment of Functioning ("GAF") scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition ("DSM-IV"), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130 (2005) [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].

As noted in the Introduction above, the veteran served in 
combat in Vietnam. Service connection for a PTSD was granted 
in April 2003 and evaluated as 30 percent disabling.  At that 
time, the veteran's psychiatric condition was manifested by 
anxiety, difficulty sleeping, and an increased startle 
response.  He was granted an increased evaluation to 50 
percent disabling in March 2004 after additional evidence 
from the veteran's Vet Center counselor was submitted.

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).  He contends that the symptomatology associated 
with his PTSD is more severe than is contemplated by the 
currently assigned rating.

As stated above, to obtain the next highest rating (of 70 
percent) the evidence would have to approximate rating 
criteria of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The veteran has worked for the Louisiana Department of 
Transportation from 1989 to the present.  The record reflects 
that he has been married once and describes his relationship 
with his wife as "good."

A letter from a Vet Center counselor in December 2002 
assigned the veteran a GAF of 45.  The counselor stated that 
the veteran is employable, although his PTSD greatly 
contributes to reprimands at work and his inability to 
control his anger.  The counselor described the veteran's 
avoidance of crowds and socialization and refusal to shop in 
stores.  He described the veteran's PTSD at the time as 
chronic, severe.

During the February 2003 VAE, the veteran was administered 
the MCMI-II, the Symptom and Problem Checklist, the Beck 
Depression Inventory, the Mississippi Jackson-Structured 
Interview and the MMPI-2.  Based on these test results, the 
examining physician diagnosed the veteran with chronic PTSD.  
He concluded the veteran demonstrates chronic depression and 
mixed symptoms of several personality disorders.  The veteran 
was assigned a GAF score due to PTSD of 55, a GAF due to 
dysthymic disorder of 55 and a GAF due to personality 
disorder, not otherwise specified of 55 and an overall GAF of 
55.  According to the examining physician, the veteran is 
competent for VA purposes and capable of managing his own 
financial affairs.  The veteran was described as employed 
with difficulties in getting along with co-workers and 
controlling his anger due to his PTSD symptoms.  The veteran 
reports drinking an average of three alcoholic beverages 
approximately ten times per month, however, he was not 
specific enough with the examining physician to allow him to 
establish whether alcohol has an effect on his current level 
of functioning.

A second letter from the veteran's Vet Center counselor in 
Shreveport, Louisiana dated January 2004 describes the 
veteran's PTSD symptoms as quite significant.  The counselor 
describes the veteran's difficulty with managing anger and 
impulse control which has placed his employment in jeopardy.  
According the counselor, the veteran has been warned that his 
abusive behavior may result in his termination from his job 
if it does not stop.  He apparently has panic attacks that 
affect his ability to drive in traffic and to go shopping 
with this wife.  The counselor describes his mood as sad and 
his affect as flat without suicidal or homicidal ideations 
with a GAF of 45.

In September 2004, the veteran submitted statements from 
himself, his wife, his immediate supervisor at the Louisiana 
Department of Transportation and Development and a co-worker.  
He also submitted a March 2004 letter from the Louisiana 
Department of Transportation and Development informing the 
veteran that he was not receiving a merit raise he was 
eligible for as of February 2004 because his "ticket 
production" was below average.

The veteran indicated he currently takes 50 mg of Trazodone 
at bedtime and 75 mg of Venlafaxine which have successfully 
eliminated some of the moments of anger and verbal abuse.  He 
states the panic attacks are still present, but he controls 
he responses a little better.  He also states the medication 
renders him unable to focus or concentrate on entering ticket 
violations by computer keyboard and that he has been denied a 
merit pay increase as a result. 

The veteran's wife submitted a statement detailing his 
inability to deal with stress at home and work.  She 
describes his over-sensitivities, social withdrawal, 
jealousy, verbal and physical abuse, anger and 
destructiveness that has been a major part of their marriage.  
She also describes the veteran's sleeplessness and constant 
guarding of "the perimeter" around their home and his need 
to ensure "tactical sound[ness]" at home at in public.


The veteran's co-workers and supervisors describe covering 
for the veteran at work and assisting him in any way possible 
to meet his goals.  They protect him from disciplinary action 
by assisting him with the completion of his duties and make 
special allowances for his behavioral problems.  He is given 
liberal use of sick leave.  One co-worker acknowledged a 
decrease in his anger and outbursts since the veteran sought 
treatment for his PTSD, and that the veteran's ability to 
function has greatly decreased.  

The veteran's PTSD symptoms have resulted in some social 
impairment and inability to maintain effective relationships, 
as demonstrated by his complaints of social withdrawal, 
feelings of detachment from others, and having few friends.  
Review of the record, however, reveals that the veteran has 
been married to his current wife for over twenty five years.  
On his most recent VA examination, he described his 
relationship with his wife and ability to communicate with 
her as "good."  The veteran reported that he has one child 
and several stepchildren.  He reported very little quality 
time spent with his family and described his relationship 
with them as "living in the same house but doing their own 
thing."  He reports that his siblings do not bother him 
because they know how he is and that he will either go sit in 
his room and watch television or go outside to be alone when 
they are present.  He reports working on hobbies "a little 
bit."  The veteran also reports little interest in making 
friends and avoids casual social interation action.  The Vet 
Center counselor also describes the veteran's report of 
verbal abuse to his mother-in-law whereby the veteran felt 
sorry afterwards and apologized for his actions.  

The veteran has some occupational impairment and difficulty 
in adapting to stressful circumstances, as demonstrated by 
his complaints of anger management and sudden outbursts, 
decreased work efficiency, and the need to occasionally take 
days off due to anxiety and sleep problems.  Looking at the 
record as a whole, however, reveals that the veteran has been 
steadily employed with the Louisiana Department of 
Transportation and Development for over 15 years.  

The Board further observes that the veteran's 15-year 
employment history with the Louisiana Department of 
Transportation and Development is inconsistent with the 
assignment of a disability rating of 70 percent or higher.  
If the veteran were exhibiting symptoms consistent with a 70 
percent rating (e.g. illogical, obscure and irrelevant 
speech, impaired impulse control, neglect of personal 
appearance and hygiene, and the inability to establish and 
maintain effective relationships), it is extremely doubtful 
he would have maintained such a long work history in this 
field.  His occupational complaints appear to be limited to 
some difficulty with focus and concentration, and the need to 
occasionally take days off due to anxiety and sleep problems. 

The veteran has not exhibited illogical, obscure or 
irrelevant speech.  Neither the VA examiner nor the Vet 
Center counselor described either obsessional rituals or 
illogical, obscure or irrelevant speech.  He has also not 
exhibited spatial disorientation or a neglect of personal 
appearance and hygiene.  To the contrary, the veteran has 
routinely exhibited logical thought processes, fair insight 
and judgment, and normal speech.  Moreover, he has 
consistently reported to therapy sessions at the Vet Center 
in Shreveport, Louisiana and actively sought treatment for 
his symptoms which he described as making him feel "somewhat 
better."  His co-worker also described his condition as 
improved since seeking treatment.

While he has vaguely referred to irritability and occasional 
outbursts of anger, no history of violence has been reported 
and, although he has acknowledged his ability to do to so, 
the veteran has not expressed a desire to harm himself or 
others.  

Overall, the Board finds that, while some of the criteria 
discussed above, such as social and occupational impairment, 
are at least partially met in this case, the evidence does 
not show a level of symptomatology which overall approximates 
the 70 percent level.  See 38 C.F.R. § 4.7 (2005).  While the 
veteran may experience feelings of social withdrawal and 
detachment from others, he appears to have effective 
relationships with his family.  He also appears to be able to 
maintain employment, despite occasional on the job stress and 
inability to focus.  Given the veteran's effective overall 
level of functioning, his symptoms are simply not reflective 
of the criteria for a 70 percent rating.

There is no doubt that that the veteran's PTSD impairs his 
life.  However, the veteran remains employed, and his 
symptoms fit squarely within criteria established for the 50 
percent rating which is currently assigned.  See 38 C.F.R. §§ 
3.321(a), 4.1 (2005).  The VA examiner's assigned GAF score 
of 55 in February 2003, which to some extent serves as a 
barometer of the level of disability, is consistent with 
moderate impairment.  The Board recognizes the Vet Center 
Counselor's December 2002 and January 2004 GAF score of 45, 
which would be indicative of more significant pathology.  
However, these scores are not consistent with the remainder 
of the counselor's reports, nor are they congruent with the 
other GAF score of record.  The Board accordingly assigns the 
Vet Center's outlying GAF scores little weight of probative 
value in light of the entire record.  See 38 C.F.R. §§ 4.2, 
4.6 (2005).

The Board has also considered the veteran's assertion in his 
May 2004 Form 9 that he believes the February 2003 VAE does 
not correctly reflect his true PTSD disability evaluation.  
First, although the veteran argues that he was then in 
"denial" of his symptoms, there is no indication of such as 
the examiner would have noted.  Moreover, the veteran's 
allegation is not supported by the record, and because the 
veteran is a layperson, he is not qualified to evaluate the 
quality of a medical examination.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

For the reasons stated, the Board finds that a preponderance 
of the evidence is against a showing that the veteran's PTSD 
warrants an increased rating, but finds that the current 50 
percent rating most closely approximates the level of 
symptomatology reported.  The veteran's claim of entitlement 
to an increased rating for PTSD is accordingly denied.

Finally, the Board notes that it has considered the 
provisions of 38 C.F.R. 3.321(b)(1) (2005) in connection with 
the issues on appeal to determine whether an extraschedular 
rating is appropriate in this case.  See Bagwell v. Brown, 9 
Vet. App. 157 (1996) [the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating].  Ordinarily, the VA Schedule for Rating Disabilities 
will apply unless there are exceptional or unusual factors 
which would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2005).

Neither the veteran nor his representative has identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  The record 
does not show that the veteran has required frequent 
hospitalizations for his PTSD.  Indeed, it does not appear 
from the record that he has ever been hospitalized for this 
condition.  In addition, marked interference with employment, 
beyond that contemplated in the schedular criteria, is not 
demonstrated.  As explained above, the veteran has held 
steady employment for the past 15 years with the same 
employer.  While the veteran has reported some difficulty 
with supervisors, as well as anger management problems and 
has complained of occasionally having to take days off due to 
anxiety and sleep problems, this alone does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  Such occupational impairment is specifically 
contemplated in the rating currently assigned the veteran's 
PTSD.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's service-connected PTSD presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2005).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim. The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an evaluation in excess of 50 percent for 
service-connected post traumatic stress disorder is denied.




	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


